Citation Nr: 1145813	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-34 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In that decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for a back disorder.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for a back disorder was denied by an unappealed rating decision in June 1973.  

2. The evidence received since the June 1973 rating decision relates to an unestablished fact necessary to substantiate the claim for a back disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The unappealed June 1973 rating decision, which denied service connection for a back disorder, is final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been received, and the claim for service connection for a back disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters sent in December 2007, April 2008, and June 2008, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates, The December 2007 letter also informed the Veteran of the requirements to reopen a previously denied claim and how to substantiate the claim if it is reopened. See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006) (finding that VA must inform a claimant both how to reopen a claim and how to substantiate that claim if reopened).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and Social Security Administration records. Additionally, the Veteran was provided with a VA joints examination in April 2009. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

As noted above, during the May 2011 hearing, the Veteran through his representative was afforded a period of 30 days within which to submit additional evidence supportive of a linkage between the Veteran's service or service-connected right ankle disorder and his claimed left ankle disorder. No evidence was received within the 30-day period. There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Merits of the Claim

The Veteran is seeking to reopen a claim for service connection for a back disorder. His claim for service connection for a back disorder was previously considered and denied by the RO in a rating decision dated in June 1973. The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent attempts to reopen were denied in November 2002, January 2003, and July 2007. The Veteran appealed the July 2007 rating decision. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case in January 2007, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the June 1973 rating decision that denied the Veteran's claim for service connection for a back disorder, the RO determined that a May 1973 VA examination failed to show a back disorder. There was no record of a back disorder showing a chronic disability or a possible relationship to service. Service treatment records showed treatment for minor back strain in January 1969, but a February 1970 separation examination revealed normal clinical evaluation of the spine. A post-service May 1973 VA examination revealed no physical or radiological evidence of orthopedic disease of the lumbosacral spine; therefore, the RO determined that service connection was not warranted.

As noted above, in January 2007, the Veteran sought to reopen his claim. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final June 1973 rating decision. The evidence associated with the claims file subsequent to the June 1973 rating decision includes VA treatment records, a July 2002 VA examination, private medical records dated from May 1977 to August 1993, and a statement submitted by the Veteran in April 2007. 

The claim was previously denied on the basis that the evidence did not show a current back disability or that the claimed back disorder was otherwise etiologically related to military service. As credibility is presumed, a newly submitted VA treatment record dated in February 2007 raises a reasonable possibility of substantiating the claim as it is related to an unestablished fact necessary to substantiate the claim. See Justus, 3 Vet. App. at 513. 

Specifically, the February 2007 VA examiner noted the Veteran's complaints of pains in his back which reportedly began when he was injured unloading a truck in service. A magnetic resonance image (MRI) revealed ventral subluxation and foraminal stenosis in the cervical spine and midthoracic spondylolysis and disc dehydration in the lumbar spine. 

For these reasons, the Board finds that the additional evidence received since June 1973 warrants a reopening of the Veteran's claim of service connection for a back disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, and, to that extent only, the claim is granted.


REMAND

The Veteran alleges that his claimed back disorder began in-service while unloading trucks in a warehouse.

A remand is necessary to obtain a VA spine examination to determine whether the Veteran has a current back disability; if so, what diagnosis or diagnoses are applicable; and, if so, whether the diagnosed disorder(s) is (or are) related to his period of military service.

As discussed above, a February 2007 VA MRI revealed ventral subluxation and foraminal stenosis in the cervical spine and midthoracic spondylolysis and disc dehydration in the lumbar spine. The RO/AMC must obtain a VA medical opinion to reconcile the Veteran's complaints of back pain and radiographic evidence of cervical and lumbar spine disorders. The examiner must make a determination as to whether any current diagnosis, or past, resolved complaints since the claim was submitted are related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for a back disorder, to specifically include, but not limited to, any VA treatment provided after June 2007. Provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of a VA spine examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a back disability as a result of, or aggravated by, any in-service incident. 

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRY:  DOES THE VETERAN HAVE A BACK DISABILITY THAT WAS EITHER CAUSED OR AGGRAVATED BEYOND NORMAL PROGRESSION DURING OR AS A RESULT OF ACTIVE MILITARY SERVICE?

The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

* A January 1969 service treatment record which documented the Veteran's complaints of low back pain, and noted an impression of minor back strain;

* The Veteran's February 1970 separation examination, where clinical examination as to the spine was noted to be normal; 

* A May 1973 VA examination report in which the Veteran indicated post-service employment as a laborer and described a "one time injury to the back" and intermittent discomfort for three years; and the examiner found "[n]o physical or radiological evidence of orthpaedic disease of the lumbosacral segment at this time"; 

* A July 2002 VA spine examination report in which the Veteran stated he "jarred" his back while on a work detail in service in 1970; examination revealed mild midline tenderness over the lower lumbar spine and full active range of motion; and radiographs revealed minimal degenerative changes; and

* A February 2007 VA treatment record which reported an MRI revealed ventral subluxation and foraminal stenosis in the cervical spine and midthoracic spondylolysis and disc dehydration in the lumbar spine.

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for a back disorder, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for a psychiatric disorder. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


